Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
 
Drawings
The drawings were received on August 16, 2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments with respect to new claims 4 and 5 have been considered.  A new grounds of rejection is provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gavney, Jr. 7,877,833 in view of Hohlbein, 2014/0014543.
Regarding claims 4 and 5, Gavney teaches dental polishing cup 805 comprising an outer cup head 805 defining a cylindrical interior volume being hollow and having a flat base (apparent from Figure 8); and an abrasive sponge material inside (column 15, line 43-50) and conforming to the interior volume in that it is exposed on one end and has a flat base at another end inside wherein a tooth is polished by frictional interaction between the abrasive sponge material and the tooth and the flat base of the cylindrical foam resides attached to the outer cup and the exposed end engages the tooth during polishing and the device can rotate or oscillate (abstract).    
FIG. 8 shows an oral-care cleaning head 800, in accordance with a preferred embodiment of the invention. The oral-care cleaning head 800 comprises a support structure 801 for supporting a first region 811 and a second region 803. The first region 811 comprises bristle tufts 809 for wiping the 
The first region 811 can be configured to remain stationary or move in any number of ways while cleaning teeth and gums. Preferably the cup-shaped squeegee element 805 and the bristle tufts 807 of the second region 803 are configured to oscillate and/or rotate while cleaning teeth and/or gums. The oral-care cleaning head 800, described above is most preferably configured to detachably couple to a power handle or motorized handle that is configured to power and move a region of the cleaning head. The cleaning head is preferably configured to detachably couple to the handle. The handle can include an internal battery source that is disposable or rechargeable.  In addition to, or alternatively to, the battery source, the oral care system can include or be configured to couple to an external power source. The handle also preferably includes switch or control means that can selectively power the cleaning head and control pulse rates or flow rates of the oral-care liquid through the one or more apertures.

    PNG
    media_image1.png
    717
    593
    media_image1.png
    Greyscale


In column 15, Gavney teaches an abrasive material can be integral with the squeegee segments or attached to the walls or edges of squeegees as required for the application at hand. Further, it is understood that the squeegee configurations, in accordance with the embodiments of the invention, can include absorbent elements, such as sponge elements, and abrasive elements, such as scouring elements that are separate from the squeegee segments. Also, walls of squeegee segments, while generally shown as uniform herein, can vary in thickness in either an elongated direction, in a protruding direction or both.

Hohlbein teaches an oral care kit includes a sachet having a ring shaped reservoir for an oral care material configured around a central opening. The sachet has a first weakened portion for forming a dispensing nozzle. The oral care kit also includes an oral care implement sized so that a portion of the oral care implement fits through the central opening. The oral care implement is configured to be used to tear the first weakened portion of the reservoir.   
In particular, FIG. 14C shows a head having an absorbent insert (27) provided as an insert in a toothbrush 10 having cleaning elements 26, such as bristles. The absorbent receptacle 27 may be a mass of any of the materials discussed with reference to the cleaning element 36 of FIG. 6, including cotton, sponge, or a foam, such as a melamine foam, a foam-like material comprising a formaldehyde-melamine-sodium bisulfite copolymer.  This provides the combined benefit of bristles 26, which can extend into crevices, and a soft, absorbent insert 27 that dispenses oral care material and polishes the tooth surface with its mild abrasive properties.  As in the case of the single mass cleaning element 36, the absorbent insert 27 can prevent the oral care material from spilling if the user is not holding the toothbrush 10 with the head 12 in a perfectly horizontal orientation, and free up one or both of the user's hands. Once the cleaning element 27 is placed in the user's mouth, the brushing motion releases the oral care material from the absorbent receptacle of the cleaning element 36.


    PNG
    media_image2.png
    425
    536
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the melamine sponge of Hohlbein as is known in the dental art for the abrasive sponge disclosed by Gavney since melamine sponges for dental cleaning is known in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sanchez 2009/0286203teaches a device for removing stains and polishing a user's teeth including a handle portion and a brushing head mounted on said handle, the brushing head comprises a support member; a pad of melamine foam coupled to the support member, and at least one tooth projecting outward from the melamine foam pad; wherein the at least one tooth, when rubbed against a user’s teeth, removes stains from the user's teeth.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772           
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772